Citation Nr: 0935164	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  09-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1954. 

This appeal to the Board of Veterans' Appeals (Board/BVA) 
arose from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's petition to reopen his 
claim for service connection for residuals of dental trauma.  
The RO determined that new and material evidence had not been 
submitted since a prior unappealed, and therefore final and 
binding, January 1975 decision earlier denying this claim.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettably, however, the Board must remand the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.


REMAND

In his February 2009 Substantive Appeal (on VA Form 9), the 
Veteran requested a hearing in Washington, DC, before a 
Veterans Law Judge of the Board (Central Office hearing).  
And in a June 2009 letter, the Board notified him that his 
hearing had been scheduled for September 15, 2009.  But in a 
memorandum dated September 4, 2009, the Veteran's 
representative indicated the Veteran would not be able to 
travel to Washington, DC, for his Central Office hearing and, 
therefore, is requesting instead to be scheduled for a 
hearing at the RO using 
video-conferencing technology (video-conference hearing).  So 
this type of hearing must be scheduled before deciding his 
appeal.  38 C.F.R. §§ 20.700, 20.703, 20.705 (2008).



Accordingly, this case is remanded for the following 
additional development and consideration:

Schedule the Veteran for a video-
conference hearing before a Veterans Law 
Judge of the Board at the earliest 
opportunity.  Notify the Veteran of the 
date, time, and location of the hearing, 
and put a copy of this letter in his 
claims file.  Once he has been afforded 
the requested hearing, or in the event 
that he withdraws his hearing request or 
fails to appear, the case should be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



